Citation Nr: 0636688	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  03-16 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
as secondary to schizophrenia and/or Agent Orange exposure.

2.  Entitlement to service connection for hypertension as 
secondary to schizophrenia and/or diabetes mellitus.

3.  Entitlement to service connection for depression as 
secondary to diabetes mellitus.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel






INTRODUCTION

The veteran had active service from September 1971 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The case returns to the Board following a remand to the RO in 
May 2004.  


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between the 
veteran's diabetes mellitus and his period of active duty 
service or a service-connected disability.  

2.  There is no competent evidence of a nexus between the 
veteran's hypertension and his period of active duty service 
or a service-connected disability.  

3.  There is no competent evidence of a nexus between the 
veteran's depression and his period of active duty service or 
a service-connected disability.  


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus as secondary to 
schizophrenia and/or Agent Orange exposure is not 
established.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

2.  Service connection for hypertension as secondary to 
schizophrenia and/or diabetes mellitus is not established.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

3.  Service connection for depression as secondary to 
diabetes mellitus is not established.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Diabetes Mellitus

A disability is service connected on a secondary basis if it 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).    

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the specific time period will be 
considered to have been incurred in service.  38 U.S.C.A. § 
1116(a)(1); 38 C.F.R. § 3.307(a)(6).  Herbicide exposure is 
presumed if the veteran served in Vietnam from January 9, 
1962 to May 7, 1975, even without diagnosis of a presumptive 
disease, absent affirmative evidence to the contrary.  38 
U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The 
specified diseases for purposes of the presumption include 
type II diabetes mellitus manifest at any time after service.  
38 U.S.C.A. § 1116(a)(2)(H); 38 C.F.R. §§ 3.307(a)(6)(ii), 
3.309(e).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

In this case, the veteran is currently diagnosed with 
diabetes mellitus and contends that this condition is related 
to or aggravated by his service-connected schizophrenia, 
paranoid type, which has been rated as noncompensable since 
June 1976.  There is no evidence in the veteran's service 
medical records of any diagnosis or treatment of diabetes 
mellitus.  The veteran's medical records show that he began 
receiving treatment for diabetes as early as January 1991.  
There is no medical evidence of record suggesting a nexus 
between the veteran's diabetes mellitus and his service-
connected schizophrenia.  As such, the Board finds that the 
evidence does not support service connection for diabetes 
secondary to schizophrenia.  

In the alternative, the veteran contends that his diabetes 
mellitus is related to or aggravated by exposure to Agent 
Orange in service.  Type II diabetes mellitus is a disease 
associated with herbicide exposure for purposes of the 
presumption.  38 C.F.R. § 3.309(e).  However, the veteran's 
DD Form 214 indicates that he had no foreign service.  By 
letter dated September 2002, the veteran was asked to provide 
evidence showing that he either served in Vietnam or had a 
job in service (other than Vietnam) which exposed him to 
herbicides.  The veteran did not respond to this letter.  
Although, by letter dated October 2004, the veteran alleges 
that he served in Taiwan and that personnel records have been 
falsified, there is nothing in the veteran's claims file to 
support these allegations.  There is no competent medical 
evidence of record which establishes a relationship between 
the diabetes and the veteran's military service, including 
any claimed exposure to herbicides.  The diabetes was not 
present in service, nor was it shown within a year following 
separation therefrom.  The veteran is not a medical 
professional competent to offer an opinion regarding the 
etiology of the diabetes.  As such, the Board finds that the 
evidence does not support service connection for diabetes 
secondary to Agent Orange exposure.  

Accordingly, as the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable, and the claim for secondary service connection 
for diabetes mellitus must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Hypertension

The veteran has been diagnosed with hypertension.  He 
contends that this condition is caused by his service-
connected schizophrenia or, in the alternative, his non-
service-connected diabetes.  With regard to his claim that 
his hypertension is related to or aggravated by his service-
connected schizophrenia, by letter dated October 2004, the 
veteran states that he was not afflicted by hypertension or 
any other nervous condition prior to his period of service 
and alleges that medications administered to him during 
service contributed to his current condition.  There is no 
evidence in the veteran's service medical records of any 
diagnosis or treatment of hypertension.  The veteran's 
medical records show that he complained of a nervous 
condition as early as April 1987 and was diagnosed with 
hypertension as early as April 1990.  There is no medical 
evidence of record suggesting a nexus between the veteran's 
hypertension and his service-connected schizophrenia.  As 
such, the Board finds that the evidence does not support 
service connection for hypertension as secondary to 
schizophrenia.  

The veteran's claim that his hypertension is caused by his 
diabetes mellitus also fails to qualify him for secondary 
service connection.  Secondary service connection may be 
granted for a disability which is proximately due to or the 
result of an established service-connected disability.  38 
C.F.R. § 3.310.  However, secondary service connection 
presupposes the existence of an established service-connected 
condition.  Diabetes mellitus is not currently service 
connected, and thus logically there can be no secondary 
service connection for any condition allegedly due to 
diabetes mellitus.  As the veteran is not service-connected 
for the underlying condition claimed, there can be no 
reasonable claim on a secondary basis under the provisions of 
38 C.F.R. § 3.310 (2006); Allen v. Brown, supra.  
Furthermore, the hypertension was diagnosed as early as April 
1990 while diabetes was not diagnosed until January 1991, 
suggesting that the veteran's hypertension predates his 
diabetes.  As such, the Board finds that the evidence does 
not support service connection for hypertension as secondary 
to diabetes mellitus.  

Accordingly, as the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine is not 
applicable, and the claim for secondary service connection 
for hypertension must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, supra.  

Depression

The veteran is currently being treated for depression.  
Service medical records are negative for treatment or 
diagnosis of depression.  The veteran is attempting to 
establish service connection for his depression as secondary 
to diabetes mellitus.  However, secondary service connection 
presupposes the existence of an established service-connected 
condition.  Diabetes mellitus is not currently service 
connected, and thus logically there can be no secondary 
service connection for any condition allegedly due to 
diabetes mellitus.  

Since the veteran is not service-connected for the underlying 
condition claimed, there can be no reasonable claim on a 
secondary basis under the provisions of 38 C.F.R. § 3.310 
(2006); Allen v. Brown, supra.  Accordingly, as the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not applicable, and the 
claim for secondary service connection for depression must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated September 2002 and May 
2004, as well as the May 2003 statement of the case, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence it was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  In addition, the May 2003 statement of the case 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  

Although the veteran was not informed by the RO to provide 
all relevant evidence in his possession prior to the February 
2003 rating decision in accordance with Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the veteran was 
provided with such notice by letter dated May 2004.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was notified of what type 
of information and evidence was needed to substantiate a 
claim for an increased rating and the requirements for 
establishing an effective date for any award based on such a 
claim in the March 2006 supplemental statement of the case.  
Furthermore, as the Board concludes above that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

The Board further finds that any deficiency in the notice to 
the appellant or the timing of these notices is harmless 
error.  See Overton v. Nicholson, No. 02-1814 (September 22, 
2006) (finding that the Board erred by relying on various 
post-decisional documents to conclude that adequate 38 
U.S.C.A. § 5103(a) notice had been provided to the appellant, 
the Court found that the evidence established that the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claims, and found that the error 
was harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, personnel records, 
outpatient treatment records, and various private treatment 
records.  The veteran provided additional private medical 
records and lay evidence in the form of his own statements.  

The Board notes that a VA etiological opinion has not been 
obtained for the veteran's various service connection claims.  
However, the Board finds that the evidence, discussed above, 
indicates that the veteran did not receive treatment for any 
of the above disorders during service and that there is no 
competent medical evidence or record showing a nexus between 
the veteran's military service or his service-connected 
schizophrenia and the current issues on appeal.  Thus, a 
remand for an opinion is not necessary to decide the claims.  
See 38 C.F.R. § 3.159 (c)(4) (2005).  As service and post-
service medical records provide, as a whole, no basis to 
grant these claims, and provide evidence against the claims, 
the Board finds no basis for a VA etiological opinion to be 
obtained.

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  The 
Board recognizes that, after diligent efforts, the RO was 
unable to obtain the requested private medical records from 
Dr. Mateo of the Tinley Park Mental Health Center.  However. 
while additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the thorough efforts 
already performed in this case, can not be justified.  In a 
September 2002 statement, the veteran indicated that he 
submitted all of the evidence in his possession.  Therefore, 
the Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.


ORDER

Service connection for diabetes mellitus as secondary to 
schizophrenia and/or Agent Orange exposure is denied. 

Service connection for hypertension as secondary to 
schizophrenia and/or diabetes is denied. 

Service connection for depression as secondary to diabetes 
mellitus is denied.  



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


